            Case 5:19-cv-00903-G Document 39 Filed 03/13/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )   Case No. CIV-19-903-G
                                              )
JOHN RICKETTS (BADGE #1126)                   )
et al.,                                       )
                                              )
       Defendants.                            )

                           AGREED PROTECTIVE ORDER

       An agreed motion for protective order presented by the parties is before the Court.

The parties have agreed to the form and stipulate to the entry of this Order to govern the

production of confidential information in the course of this litigation. The Court finds good

cause exists for the issuance of this protective order under Federal Rule of Civil Procedure

26(c). Therefore, the motion (Doc. No. 36) is GRANTED. It is further ordered that:

     1. The following materials produced or to be produced during the course of this

        litigation are deemed private and confidential and subject to this Order:

       A.    Medical, psychological, or counseling records related to any party or
       employee of Defendant City of Oklahoma City, and information contained in such
       records;

       B.     Personnel records and information designated as confidential by the Open
       Records Act, 51 O.S. § 24.7(A), shall be maintained as confidential, but information
       open to public inspections under 51 O.S. § 24.7(B) shall not be confidential;

       C.     Social Security numbers and dates of birth of any parties;

       D.    Unlisted home addresses or unlisted home or mobile telephone numbers and
       personal email addresses;
          Case 5:19-cv-00903-G Document 39 Filed 03/13/20 Page 2 of 5



      E.    All other information identified as confidential pursuant to Rule 5.2 of the
       Federal Rules of Civil Procedure;

      F.     Any and all information or documents contained within the personnel files
       of Sgt. Ricketts and other City employees in the possession of the Defendant City
       of Oklahoma City, to include, but not limited to: disciplinary records, performance
       evaluations and/or complaints; and

      G.    Any documents related to or contained within any investigation file(s) in the
      possession of Defendant City of Oklahoma City.

      The confidential materials described above shall remain confidential and, absent

permission by the Court, are to be used only for purpose of preparation and presentation of

this case for trial, settlement matters, during prejudgment and postjudgment appeals, and

postjudgment collection.

    2. Such private and confidential materials may only be disclosed to:

          a. The parties;

          b. The attorneys for the parties and the attorneys’ staff;

          c. Court staff and staff of the Court Clerk;

          d. Any witnesses during the course of depositions or preparations for trial;

          e. Any court reporter or videographer;

          f. Any person who is or reasonably may be expected to be a witness in this
             action; and

          g. Any person who reasonably would need to see such materials in order to give
             testimony or information related to the case, to form opinions, or to serve as
             a consultant with regard to issues in the action.

    3. Prior to disclosure of documents or information designated as “confidential”

       pursuant to this Order to the parties, potential witnesses, witnesses or persons

       retained to serve as consulting experts for Plaintiff or Defendants or to any person




                                             2
      Case 5:19-cv-00903-G Document 39 Filed 03/13/20 Page 3 of 5



   identified above, counsel shall show such person(s) a copy of this Order indicating

   that the material is to remain confidential.

4. The party seeking discovery shall have the right to challenge any designation of

   confidentiality by first negotiating in good faith with the party designating the

   material as confidential and, if that fails to resolve the dispute, then by seeking an

   order of the Court with respect to any documents or information designated as

   “confidential.” The party seeking discovery will treat all documents or information

   designated as “confidential” in accordance with the requirements of this Order

   during the pendency of such motion. The parties agree that before seeking any

   relief from the Court under this paragraph they will make a good-faith effort to

   resolve any disputes concerning the confidential treatment of any information.

5. This Order shall not preclude counsel from communicating a general assessment or

   analysis of the impact of the records or their contents or an assessment or analysis

   by their expert witness(es) to their clients for purposes of settlement discussion or

   case preparation.

6. Counsel for the parties or witnesses shall maintain and preserve all signed written

   agreements by persons to be bound by this Protective Order.

7. Confidential information subject to this Order that is included in documents filed

   electronically shall be redacted. Unredacted copies shall be filed under seal.

   Pursuant to the Court’s Electronic Filing Policies and Procedures Manual (“ECF

   Manual”), Part II(H)(2)(a), a party seeking to file an unredacted document must

   first obtain leave of Court. If leave of Court is granted, such documents shall be


                                         3
      Case 5:19-cv-00903-G Document 39 Filed 03/13/20 Page 4 of 5



   electronically filed marked “CONFIDENTIAL RECORDS – TO BE

   REVIEWED ONLY BY THE COURT OR COURT STAFF.” The parties will

   comply with all requirements and provisions of the ECF Manual governing the

   presentation and filing of redacted or partially redacted documents.

8. Information that is confidential shall be marked as “CONFIDENTIAL.”

9. Control and distribution of the information and/or documents subject to this Order

   shall be the responsibility of the attorneys of record.

10. This Order shall remain in force throughout the pendency of this case, and any

   related appeals, unless and until it is modified by this Court.

11. Information filed of record or presented in open court shall cease to be confidential

   when so filed or presented subject to the right of either party to move separately

   for the subsequent sealing of such information or for its withdrawal from the public

   record.

12. The entry of this Protective Order does not constitute a determination that any

   material designated as confidential is relevant, admissible and/or subject to being

   produced during discovery. Each party retains the right to make substantive

   objections to discovery requests other than those based on privacy or

   confidentiality regarding materials subject to this Order.

13. This Order shall not affect or limit the presentation of evidence, including materials

   marked as confidential, during the trial of this action.

14. At the conclusion of the litigation, which includes completion of all appeals or the

   expiration of time for appeals, all witnesses and parties in possession of


                                          4
     Case 5:19-cv-00903-G Document 39 Filed 03/13/20 Page 5 of 5



   confidential documents shall return such documents to the attorney(s) from who

   they received confidential document(s) within thirty (30) days.

15. Counsel shall destroy, or return to the producing party at the producing party’s

   option, any and all copies of any confidential information obtained during this

   litigation within thirty (30) days of the final resolution of this action.

   IT IS SO ORDERED THIS 13th day of March, 2020.




                                          5
